DETAILED ACTION
This office action is in response to the communication received on May 26, 2022 concerning application No. 16/406,630 filed on May 8, 2019.
	Claims 1-39, 46-56 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/26/2022 in regards to the claim objections on pg. 14 have been fully considered. The amendments to the claims have been entered and overcome the claim objections previously set forth.
Applicant's arguments filed 05/26/2022 in regards to the 35 USC 112 claim rejections on pg. 14 have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112 claim rejections previously set forth.
Applicant's arguments filed 05/26/2022 in regards to the 35 USC 102(a)(1) rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “the claimed FID parameters for RBC” recited on pg. 14 of the remarks, examiner respectfully disagrees. As set forth on pg. 12 of the previous office action, fig. 4 of Ruppert and its corresponding caption discloses that the RBC amplitude is determined, and the chemical shift is generated. Additionally, [0121] of the present applications specification discloses any basic NMR spectra includes all four of the listed parameters and an FID is an example of a basic NMR spectra, therefore all four of the parameters are included in the plot. Pg. 15, last paragraph also discloses this. It is noted that as the claim is currently written it does not recite that the RBC amplitude, RBC chemical shift, RBC FWHM, and RBC phase are the plurality of 129-Xe spectral parameters. The claim recites that the plurality of spectral parameters are generated “using plots over time of at least one of… RBC amplitude, RBC chemical shift (ppm), RBC FWHM (ppm), and RBC phase (degrees)” which as set forth in the previous office action Ruppert does disclose. Additionally applicant notes the present application fits both the real and imaginary components of the FID, however the claims do not recite the inclusion of imaginary components, therefore it is not required that Ruppert teach fitting to the imaginary components of the FID.
In regards to applicants arguments on pg. 16 that the prior art fails to disclose “the curve fitting is in the time domain”, examiner respectfully disagrees. pg. 1772, left column, para. 1 discloses the HXe uptake was recorded as a function of time and fig. 3-4 on pg. 1775 also disclose the data was obtained in the time domain based on the x-axis representing time. Therefore when the gaussian function was fit to the data it was fit in the time domain. 
In regards to applicants arguments on pg. 16 that the prior art fails to disclose “129-Xe static spectral parameters comprise an RBC/barrier ratio” has been fully considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicants arguments on pg. 16 that the prior art fails to disclose “one of the dynamic 129-Xe spectral parameters is RBC amplitude oscillation”, examiner respectfully disagrees. fig. 4 and its subsequent description on pf. 1775 discloses the plots illustrate the “amplitudes of the…RBC oscillations”, therefore the parameters include RBC amplitude oscillations. 
In regards to applicants arguments on pg. 16 that the prior art fails to teach “before the curve fitting and generating steps, temporal variations in 129-Xe RBC resonance occurring at a cardiac frequency are extracted”, examiner respectfully disagrees. The description of fig. 3 on pg. 1775 states “all peak areas…were subsequently corrected by the extracted relaxation rate” which corresponds to the extracting of temporal variations. Para. 3 of the results section on pg. 1774 discloses a pulsation frequency of the plot is determined for the plot which is in agreement with the measured pulse rate. Therefore the temporal spacing of the plot represents a pulsation frequency which is synonymous with cardiac frequency. 
In regards to applicants arguments on pg. 17 that the prior art fails to teach “detrending amplitudes of the 129-Xe spectral parameters, then calculating peak-peak variation over time”, examiner respectfully disagrees. the description of fig. 3 on pg. 1775 discloses “to correct for the decay of the magnetization due to T1 relaxation and the repeated application of RF pulses…” which teaches the term “detrend” as defined in the specification. Additionally, fig. 4 shows the rescaled data after the correction for T1 relaxation and para. 4 of the results section on 1776 discloses the pulsation amplitudes were determined, meaning the peak-peak variations are calculated over time. 
In regards to applicants arguments on pg. 17 regarding claim 47. Robertson further teaches “the value of one or more of the static spectral parameters is based on spectra obtained only during a first portion of the breathhold” pg. 104, para. 1 discloses the RBC:barrier ratio was determined using the RBC amplitude and barrier amplitude peaks. the net real signal of fig. 26 shows the peaks occur in the first portion of the procedure meaning they occur in the first portion of the breath hold.
In regards to applicants arguments at the end of pg. 18 about the Norquay reference. Applicant argues that Norquay discards the imaginary channel of data which results in an inaccurate decomposition. As previously stated applicant does not recite anything in the claims referring to the imaginary channel of data relating to the xenon spectrum. Applicant further argues Norquay uses a 2-Lorentzian fit which is too complex, however Norquay does indeed use a Lorentzian line shape, applicant is not specific in the claims what type of Lorentzian line shape is used. Lastly, applicant argues that these factors combined erroneously lead to observing oscillations in the tissue-phase, however this appears to be only a belief of applicant and as cited in MPEP 716.01(c)(II), “Attorney arguments cannot take the place of evidence”. Therefore Norquay teaches the above recited section. Additionally as the claim is currently written it does not mention the 129-Xe spectral parameters are fitted just 129-Xe barrier and 129-Xe RBC resonances.
In regards to applicants arguments on pg. 19 that the prior art fails to teach calculating the changes in signal amplitude as a percent change from baseline using the equation 
    PNG
    media_image1.png
    20
    572
    media_image1.png
    Greyscale
examiner respectfully disagrees. As set forth in the previous office action, Ruppert teaches in the “data analysis” subsection starting on pg. 1773 using the monoexponential decay function A exp(−t/T1app) to correct the peaks similar to the correction being performed in [0175]-[0176] of the present application. This value is seen as the calculated value and represents “RBC_fitted” in EQN 2 in [0177] of the present application. It would then be obvious to modify the decay function of Ruppert with the observed oscillation amplitude values of Ruppert (“RBC_signal” in EQN. 2 in [0177] of the present application) in order to determine a percent change of the patient with a specific lung disease to a baseline patient without a specific lung disease. More specifically comparing the COPD subjects referenced on pg. 1777 to the subject without lung disease referenced on pg. 1777.
In regards to applicants arguments on pg. 20 regarding claim 12. Claim 1 has been amended to recite the RBC oscillations are the dynamic parameter, therefore the normalization performed by Norquay is still able to occur even though static parameters are obtained.
In regards to applicants arguments regarding claim 13 on pg. 20. As set forth above, Ruppert teaches curve fitting of FIDs in the time domain, therefore there is motivation to combine Ruppert with Rowland. 
In regards to applicants arguments on pg. 20, that “the 50 Hz Gaussian filtering disclosed in the Data Processing Section is not the FID sliding boxcar window filter as recited in Claim 14”, examiner respectfully disagrees. The Data Processing subsection of Rowland on pg. 4, para. 1-3 states “each FID was apodized with a 50Hz Gaussian filter…the first few points of each FID were set to zero so that the baseline was identical in every spectrum. The 55 spectra…were averaged to create a high SNR spectrum”. By apodizing each FID with a 50Hz Gaussian filter and setting the first few points to zero, the system is ignoring the time intervals between pulses and is therefore performing a sliding boxcar window filter, the remaining spectra are then averaged to provide an FID with increased SNR. 
In regards to applicants arguments on pg. 21 that the prior art fails to teach “providing a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases”, examiner respectfully disagrees. Although a different technique Driehuys teaches it is well known in the art to supply a plurality of disease pattern signatures of the 129-Xe spectral parameters correlated to different interstitial diseases and it would have been obvious before the effective filing date to perform the same with Ruppert in order to identify diseases and disorders using the obtained data. 
In regards to applicants arguments on pg. 22 that neither Ruppert or Driehuys teach or suggest oscillations. As set forth above at least Ruppert teaches RBC amplitude oscillations.
In regards to applicants arguments on pg. 22 regarding claim 26. As set forth above at least Ruppert teaches RBC amplitude oscillations. Driehuys is then used to teach comparing the RBC peaks pre and post administration of a therapy agent and identifying vascular reactivity and/or changes based on the changes in those peaks. The combination of Ruppert in view of Driehuys teaches “comparing RBC amplitude oscillations of one or more of the RBC plots pre and post-administration of a pharmaceutical agent and identifying vascular reactivity and/or change based on changed in RBC amplitude oscillations”.
In regards to applicants arguments on pg. 22-23 that the prior art fails to teach newly amended claim 22, examiner respectfully disagrees. pg. 107, table 3 of Robertson shows disease signatures for IPF and [0081] and fig. 12A-B of the present application disclose IPF has a RBC frequency shift lower than a defined norm in the first second of a breath hold of the breathing maneuver.
 In regards to applicants argument on pg. 23 regarding claim 27. As set forth above at least Ruppert teaches RBC amplitude oscillations. Olschewski is used to teach it is well known to use a vasodilator as the pharmaceutical agent which applicant recites is well known in the art. 
In regards to applicants arguments on pg. 23-24 that the equation of claim 32 is not taught, examiner respectfully disagrees. the equation taught by Robertson on pg. 93 is indeed an equation for determining a fitted signal and the equation is a summation between each of the components. When entering each of the decaying components (RBC, barrier, gas) the equation of Robertson is equivalent to the equation shown in claim 32.
In regards to applicants arguments on pg. 24-25 regarding the characteristics of IPF in claim 33. The characteristics are seen as a list because they are characteristics that would occur in any patient having IPF and they are not recited as being considered in the step of identifying whether the subject has IPF. 
In regards to applicants arguments on pg. 25 that the prior art fails to teach claim 36, examiner respectfully disagrees. Table 2 of Kaushik shows a healthy patient RBC should be 217.4ppm meaning any patient having a value less than that would be considered a patient with IPF.
In regards to applicants arguments on pg. 25 that the prior art fails to teach “identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the static and dynamic 129-Xe spectral parameters”, examiner respectfully disagrees. The claim as written does not require the parameters to be static and dynamic just that two of the plurality of static and dynamic parameters, meaning both parameters can be static, both parameters can be dynamic, or it can one static and one dynamic parameter. Additionally, pg. 1439, col. 2, para. 2 discloses using the phase-shift and RBC:barrier ration to identify subject with IPF.

Applicant's arguments filed 05/26/2022 in regards to the 35 USC 101 rejection have been fully considered but they are not persuasive. In regards to applicants arguments on pg. 26 that the step of fitting the FIDs with a curve fitting function as claims is not a step that is considered to be a mathematical concept, examiner respectfully disagrees. Even if the fitting cannot be performed mentally or by hand it is still considered a mathematical concept as outlined in MPEP 2106.04(a) which is considered one of the groupings that defines an abstract idea. Claim 32 provides further evidence that the fitting is a mathematical concept by defining the fitting as being carried out using the equation provided in claim 32. For this reason the fitting of the FIDs is considered an abstract idea. 
In regards to applicants arguments that the claimed subject matter recites “significantly more” than the judicial exception, examiner respectfully disagrees. Referencing the underlined sections of claim 1 on pg. 27, “wherein the curve fitting function models each of a 129-Xe barrier resonance, a 129-Xe gas-phase resonance and a 129-Xe red blood cell (RBC) resonance with the 129-Xe barrier resonance modeled, at least in part, with the one or more non-Lorentzian line shapes” is considered a further limitation of the fitting of the FIDs with a curve fitting function and does not considered to recite additional elements that integrate the judicial exception into a practical application. “electronically generating a plurality of 129-Xe spectral parameters based on the fitting, wherein the plurality of 129-Xe spectral parameters include static and dynamic 129-Xe spectral parameters using plots over time of..” was set forth in the previous office action as falling within the “Mental Processes” grouping of abstract idea but for the recitation of generic computer components because the plots can be observed by a user in order to manually calculate the spectral parameters. Lastly, “wherein the 129-Xe static spectral parameters comprise an RBC/barrier ration, and wherein one of the dynamic 129-Xe spectral parameters is RBC amplitude oscillation” is considered a further limitation of the generating spectral parameters limitation and does not integrate the judicial exception into a practical application because a user can calculate a ratio and oscillating amplitude by observing the plots.
In regards to applicants arguments on pg. 27 regarding claim 17 reciting a “field of use” of “technological environment”. The claim is simply providing disease signatures that occur in any patient with the disease as a field/technological environment in which to apply the mental process of generating the 129-Xe spectral parameters of claim 1. 
In regards to applicants arguments on pg. 27-28 regarding claims 33, 34, and 36 reciting “laws of nature”. The claims are directed towards a law of nature because the disease signatures are a naturally occurring response in any patient exposed to 129-Xe that has the specific disease. 

Restriction/Election
	Examiner notes that the designation of claim 38 and 39 as being withdrawn is incorrect. Claims 38 and 39 were withdrawn from the restriction requirement in the previous office action and examined on their merits. Additionally, the species requirement was withdrawn in the previous office action.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 4, “a breath-hold action” should recite, “ the breath-hold action”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-39, 46-48 and 50-56 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more:
	Claims 1, 4, 9, 38, 39 and 50 recite “electronically generating a plurality of 129-Xe spectral parameters based on the fitting, wherein the plurality of 129-Xe spectral parameters include static and dynamic 129-Xe spectral parameters using plots over time…wherein the 129-Xe static spectral parameters comprise an RBC/barrier ratio, and wherein one of the dynamic 129-Xe spectral parameters is RBC amplitude oscillations”.
	The limitation of generating a plurality of 129-Xe spectral parameters using plots over time, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronically” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “electronically” language, “generating” in the context of this claim encompasses the user observing plots over time and manually calculating the spectral parameters from the plots. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. While the step must be done “electronically”, i.e. on a computer, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head. Additionally, the step of “fitting the FIDs in a time domain with a curve fitting function modeled with one or more non-Lorentzian line shapes, wherein the curve fitting function models each…with one or more non-Lorentzian line shapes” is a step that, under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (as disclosed in claim 32 and [0048] of the specification) which is a grouping that defines an abstract idea as outlined in MPEP 2106.04(a). Claim 4 recites the additional step of adjusting the amplitude “Arbc” of the RBC amplitude by multiplying by an equation and claim 9 recites the additional step of performing a high-pass filtering with a 0.5Hz cutoff frequency. The additional step of claim 4 is considered a mathematical concept and/or calculating and is therefore considered an abstract ideas. The additional element of claim 9 is a step under its broadest reasonable interpretation is considered to be a mental process. For example the user can observe the plots over time and not include any values above the specific cutoff when performing further analysis. Lastly, claim 50 recites the additional steps of “electronically evaluating one or more of a defined shape, pattern, peak size, and/or a frequency of oscillations of the RBC spectral parameters” which is a step under its broadest reasonable interpretation is considered to be a mental process. For example the user can observe the plots over time and evaluate the shape, pattern size, and /or frequency of oscillations. Claim 50 also recites the additional step of “identifying whether the patient has one or more of the defined medical condition based on the electronic evaluation” which is a step under its broadest reasonable interpretation is considered to be a mental process. For example the user can mentally compare the evaluation to known medical conditions in order to determine whether the patient has one or more of the defined medical conditions. 
	The judicial exception is not integrated into a practical application. The additional step of claims 1, 4, 9, 38, and 39 is an obtaining step. The obtaining of a series of free induction decays amounts to data gathering recited at a high level of generality which is required to obtain the input data for the generating step. Additionally, the additional elements that solely apply to claims 38 and 39 are an MRI scanner and a processor to perform the generating step. The MRI scanner in both claims is used for data gathering and is recited at a high-level of generality which is required to obtain input data for the generating step. The processor in both claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The obtaining of a series of free induction decays has been determined to be well-understood, routine, and conventional activity in the field. Obtaining free 129-Xe free induction decays is widely known within the art, as evidenced by Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, the subsection HXe Data Acquisition” on pg. 1773 discloses “spectroscopy pulse repetition usually consists of four repeating elements…and 4) sampling of the free induction decay” meaning any time a spectroscopy pulse is performed an FID is obtained). Next, the MRI Scanner of claims 38 and 39 has been determined to be well-understood, routine, and conventional activity in the field. MRI Scanners are widely known in the art as evidence by [00111] of the present application specification “MRI scanners are well known to those of skill in the art”. Lastly, the additional element of using a processor to perform the fitting and generating steps of claims 38 and 39 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive step. For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.
Claim 2 recites additional mathematical concepts and/or calculations (extracting values outside of a range). The claim does not recite any additional elements beyond these abstract ideas.
	Claim 3 further limits the mathematical calculation recited in claim 1.
Claims 5-8 and 10-14 recite additional mathematical concepts and/or calculations. The claim does not recite any additional elements beyond these abstract ideas.
Claims 15, 16, and 31 further limit the data gathering step by merely specifying times in which data is gathered. The claims do not recite additional elements.
Claim 17 recites the additional step of providing different disease pattern signatures which are seen as merely indicating a field of use or technological environment in which to apply the judicial exception which does not amount to significantly more than the exception itself, and cannot integrate the judicial exception into a practical application.
Claim 18 recites the additional step of evaluating/comparing the parameters of claim 1 to the disease signatures of claim 17 in order to determine whether the subject has a specific disease which is seen as not being more than mere instructions to implement the abstract idea of claim 1 which does not amount to significantly more than the exception itself, and cannot integrate the judicial exception into a practical application.
Claims 19-25 and 48 further limit the provided disease pattern signatures of claim 17 by providing examples of the signatures being provided. The claims do not recite additional elements.
Claim 26 recites the additional abstract idea, of comparing the 129-Xe spectral parameters which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.
Claims 27-29 further limit the pharmaceutical agent of claim 26 by providing examples of pharmaceutical agents. The claim does not recite any additional elements beyond these abstract ides.
Claim 30 recites an additional step of “obtaining gas exchange 129-Xe MRI images of the subject”. The obtaining of images is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application. Furthermore, each of the following references teach that it is well understood, routine, and conventional to obtain gas exchange 129-Xe MRI images of the subject Robertson (“Quantitative Spectral Contrast in Hyperpolarized 129-Xe Pulmonary MRI”),  pg. 124-125, subsection 6.2.2 “obtain an image of 129-Xe distribution in both the gas- and dissolved-phases, Kaushik et al. (“Measuring diffusion limitation with a perfusion-limited gas—Hyperpolarized 129Xe gas-transfer spectroscopy in patients with idiopathic pulmonary fibrosis”, the subsection “Xenon Polarization and Delivery” on pg. 577, right col., para. 2, “initial human imaging of the dissolved -phase 129-Xe”), and Driehuys et al. (US 8,911,709), Abstract discloses “obtaining at least one MRI image and/or image data of 129-Xe dissolved in the red blood cells in the gas exchange region”. For these reasons, the additional step does not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Claim 32 recites additional mathematical concepts and/or calculations. The claim does not recite any additional elements beyond these abstract ideas.
Claims 33, 34, and 36 recite laws of nature (the disease signatures). The claims do not recite additional elements.
Claim 35 recites an additional step of transmitting data over a network and the additional element of a remote server, which performs the functions of claim 1. The addition of the transmitting data step does not result in the claim, as a whole, amounting to significantly more than the judicial exception because transmitting data is seen as being well-understood, routine, and a conventional activity in the field (see MPEP 2106.05(d)(II)) and the addition of the remote server additionally does not result in the claim, as a whole, amounting to significantly more than the judicial exception because the remote server is recites at a high-level of generality and is seen a generic computer component performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 37 recites the additional steps of “obtaining a plurality of 129-Xe imaging parameters of the lung or lungs of the subject” and “identify whether the patient has a cardiopulmonary disease based on the obtained…parameters”. The additional obtaining step is a process that under its broadest reasonable interpretation is a process that can be performed in the mind. For example in order to obtain the imaging parameters a user reviews MRI images and can manually calculate the defect percentages as disclosed in [00187] of the specification. The additional identifying step does not result in the claim, as a whole, amounting to significantly more than the judicial exception because the step can be performed mentally, (i.e. by mentally reviewing the parameters and comparing them to a set of disease signatures). For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.
Claim 46 recites an additional step of “providing gas phase hyperpolarized 129-Xe to the subject”. This administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application. Furthermore, each of the following references teach that it is well understood, routine, and conventional to provide hyperpolarized 129-Xe gas to subjects in order to gather data. Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, the subsection “Gas Polarization and Administration” on pg. 1773 teaches “the subjects were asked to inhale the HXe gas”), Kaushik et al. (“Measuring diffusion limitation with a perfusion-limited gas—Hyperpolarized 129Xe gas-transfer spectroscopy in patients with idiopathic pulmonary fibrosis”, the subsection “Xenon Polarization and Delivery” on pg. 578 teaches “subjects inhaled the contents of the bag” where the contents of the bag were hyperpolarized 129-Xe gas), and Norquay et al. (“129Xe Chemical Shift in Human Blood and Pulmonary Blood Oxygenation Measurement in Humans Using Hyperpolarized 129Xe NMR”, pg. 1440, col. 1, para. 2-3 teaches “Xenon has been in routine clinical user for many years…and the physiological effects of xenon gas administration are well known and characterized” and “129-Xe is inhaled into the lungs”). For these reasons, the additional step does not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Claim 47 further limits the generating step by electronically evaluating the spectral parameters. The evaluating of the spectral parameters is a process that, under its broadest reasonable interpretation is a process that can be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. While the step must be done “electronically”, i.e. on a computer, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head. (emphasize evaluating is a mental Process). The claim does not recite additional elements.
Claims 51-55 further limit the generating of 129-Xe spectral parameters step by providing example of the parameters and how they are derived. The claim does not recite any additional elements beyond these abstract ides.
Claim 56 further limits the identifying step by providing example medical conditions for identification. The claim does not recite any additional elements beyond these abstract ides.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8, 30-32, 38, 39, 46, 47, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Ruppert) in view of Robertson (“Quantitative Spectral Contrast in Hyperpolarized 129-Xe Pulmonary MRI”, as cited in the Applicant’s 11/26/2019 IDS).
Regarding claim 1, Ruppert teaches a method of generating spectroscopy parameters for medical evaluation of a subject (The application of CSSR spectroscopy method disclosed in the “methods” section was used to obtain areas of GP, TP and RBC as a function of time as seen in fig. 3), comprising: 
obtaining a series of 129Xe free induction decays (FIDs) of a gas exchange region of a lung or lungs of the subject during a breathing maneuver (page 1773, subsection “HXe Data Acquisition” discloses “sampling of the free induction decay (FID)” using hyperpolarized xenon atoms that have entered the lung tissue during a single breath hold maneuver. Additionally, p. 1772, col. 1, discloses “acquisition of free induction decays”); 
fitting FIDs in a time domain (pg. 1772, left column, para. 1 discloses the HXe uptake was recorded as a function of time and fig. 3-4 on pg. 1775 also disclose the data was obtained in the time domain based on the x-axis representing time) with a curve fitting function modeled with one or more non-Lorentzian line shapes (pages. 1773-4, subsection “Data Analysis” discloses the sampled data was Fourier transformed and fitted by a Gaussian function which is considered one or more non-Lorentzian line shapes), wherein the curve fitting models each of a 129-Xe gas-phase resonance (the data analysis subsection on pg. 1773 discloses the GP (gas-phase) resonance was fitted with a Gaussian function); and 
electronically generating a plurality of 129Xe spectral parameters based on the fitting (figs. 3 and 4 disclose generating the areas of GP, TP, and RBC peaks as a function of time), wherein the plurality of 129Xe spectral parameters include dynamic 129Xe spectral parameters (figs. 3 and 4 shows that the peaks oscillate over time and page 1778, col. 1, discloses “we found the DP peaks to oscillate during the breath-hold” meaning the obtained parameters are dynamic) using plots over time of at least one of: 
barrier amplitude, barrier chemical shift (ppm), and one or more barrier full width at half maximum (FWHM)(ppm) parameters; and 
 red blood cell (RBC) amplitude (fig. 4 and its corresponding caption discloses that the RBC amplitude is determined), RBC chemical shift (ppm) (fig. 4, graphs C and F show that the chemical shift is generated), RBC FWHM (ppm), and RBC phase (degrees) (as discussed in [0121] of the specification of the present application any basic NMR spectra includes all four of these parameters and because an FID is considered to be a basic NMR spectra by generating an FID all fours of these parameters are also being generated),
wherein one of the dynamic 129-Xe spectral parameters is RBC amplitude oscillation (fig. 4 and its subsequent description on pf. 1775 discloses the plots illustrate the “amplitudes of the…RBC oscillations”).
	Ruppert does not specifically teach the curve fitting function models each of a 129-Xe barrier resonance and a 129-Xe red blood cell (RBC) resonance, with the 129-Xe barrier resonance modeled, at least in part with the one or more non-Lorentzian line shapes; and generating 129-Xe spectral parameters based on the fitting that include static parameters, wherein the 129-Xe static spectral parameters comprise an RBC/barrier ratio. 
	However,
	Robertson in a similar field of endeavor teaches the curve fitting function models each of a 129-Xe barrier resonance and a 129-Xe red blood cell (RBC) resonance (pg. 91, para. 2, “using non-linear curve fitting to decompose complex 129-XE free induction decays (FIDs) in the time domain and fig. 25 on pg. 101 shows the FIDs were decomposed into RBC and Barrier resonances), with the 129-Xe barrier resonance modeled, at least in part with the one or more non-Lorentzian line shapes (pg. 193, last section discloses using a Gaussian or Voight lineshape for the barrier resonances); and generating 129-Xe spectral parameters based on the fitting that include static parameters, wherein the 129-Xe static spectral parameters comprise an RBC/barrier ratio (pg. 104 discloses the RBC:barrier ratios were derived from the peak fits and because the parameter is the RBC:barrier ratio the parameter is considered static). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the curve fitting function model each of a 129-Xe barrier resonance and a 129-Xe red blood cell (RBC) resonance, with the 129-Xe barrier resonance modeled, at least in part with the one or more non-Lorentzian line shapes. The motivation to make this modification is to better approximate the barrier peaks, as recognized by Robertson (pg. 193-194).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to generate 129-Xe spectral parameters based on the fitting that include static parameters, wherein the 129-Xe static spectral parameters comprise an RBC/barrier ratio. The motivation to make this modification is in order to determine whether the subject has a specific disease, as recognized by Robertson (pg. 11).
Regarding claim 2, Ruppert in view of Robertson teaches the method of claim 1, as set forth above, Ruppert further teaches before the fitting and generating steps, extracting temporal variations in 129-XE RBC resonance occurring at a cardiac frequency (figs. 3-4 and their subsequent description and the second and third paragraph under the results section disclose the process involves “correcting for signal decay” which correlates to the extracting of temporal variations and the end of the third paragraph discloses the pulsation frequency can be determined using the plots and is a specific frequency meaning the correcting is occurring at a pulsation frequency which is synonymous with cardiac frequency).
Regarding claim 5, Ruppert in view of Robertson teaches the method of claim 2, as set forth above. Ruppert further teaches the breathing maneuver comprises a breath-hold action (pg. 1773, “HXe Data Acquisition” subsection discloses “performed one breath-hold study”), the method further comprising correcting amplitude of the plot of RBC amplitude for magnetization decays caused by T1 and RF-induced depolarization during a breath-hold period of a breath-hold action of the breathing maneuver by dividing the RBC amplitude “A” by a calculated apparent T1 decay constant (T1app), wherein T1app is quantified by fitting RBC amplitude over time “t” to             
                
                    
                        e
                    
                    
                        -
                        t
                        /
                        T
                        1
                        a
                        p
                        p
                    
                
            
         (the data analysis subsection on pgs. 1773-1774 discloses the function A exp(−t/T1app) is used to correct peak values which corresponds to the correction of RBC amplitude).
Regarding claim 6, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches detrending amplitudes of the 129-Xe spectral parameters (figs. 3-4 and their subsequent description and the second and third paragraph under the results section disclose the process involves “correcting for signal decay” which correlates to the detrending amplitudes), then calculating peak-peak variations over time (figs. 4-5 show oscillating signals with visible maxima, minima and peak variation over time and the fourth paragraph under the results sections discloses the variation in oscillation amplitude was determined for the RBC oscillations which corresponds to the peak-peak variations).
Regarding claim 7, Ruppert in view of Robertson teaches the method of claim 2, as set forth above. Ruppert further teaches comprising calculating temporal changes in signal amplitude of the RBC amplitude (A) (the “data analysis” subsection starting on pg. 1773 discloses using the monoexponential decay function A exp(−t/T1app) to correct the peaks which means the peak values are represented by that equation and pg. 1774 col. 2, para. 2 discloses the RBC signal evolutions were normalized and the peak variations were calculated).
Ruppert does not specifically teach calculating the changes in signal amplitude as a percent change from baseline using the equation 
    PNG
    media_image1.png
    20
    572
    media_image1.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the equation     
    PNG
    media_image1.png
    20
    572
    media_image1.png
    Greyscale
        
be used to calculate the changes in signal amplitude of the RBC amplitude, because it would allow the user to compare the difference between the rbc amplitude value for the current patient and a patient without a specific lung disease. 
Regarding claim 8, Ruppert in view of Robertson teaches the method of claim 2, as set forth above. Ruppert further teaches calculating temporal changes in signal amplitude of the RBC amplitude (A) using peak to peak analysis of a difference between a maximum and a minimum in an oscillating signal of the RBC amplitude (figs. 4-5 show oscillating signals with visible maxima, minima and peak variation over time and the fourth paragraph under the results sections discloses the variation in oscillation amplitude was determined for the RBC oscillations which corresponds to the calculating of temporal changes using peak to peak analysis).
Regarding claim 15, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches the obtaining is at least partially in response to a pulse sequence with a TR in a range of about 20ms-300ms and a flip angle (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms and the RF excitation covers both high and low flip angles).
Robertson further teaches the flip angle is about 20-90 degrees (pg. 30 para. 1 teaches the flip angle is equal to 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have the flip angle be about 20-90 degrees. The motivation to make this modification is in order to deplete all the dissolved phase hyperpolarized magnetization before it leaves the pulmonary capillary bed, as recognized by Robertson (pg. 89, para. 2).
Regarding claim 16, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches the obtaining is at least partially in response to a pulse sequence with a TR in a range of 200-300 ms and a flip angle (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms and the RF excitation covers both high and low flip angles).
Robertson further teaches the flip angle is in a range of 20-90 degrees (pg. 30 para. 1 teaches the flip angle is equal to 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have the flip angle be about 20-90 degrees. The motivation to make this modification is in order to deplete all the dissolved phase hyperpolarized magnetization before it leaves the pulmonary capillary bed, as recognized by Robertson (pg. 89, para. 2).
Regarding claim 30, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Robertson further teaches obtaining gas exchange 129-Xe MRI images of the subject (pg. 124-125, subsection 6.2.2 “obtain an image of 129-Xe distribution in both the gas- and dissolved-phases) to detect pulmonary hypertension associated with diminished RBC transfer (pgs. 142-144 and fig. 38 discloses comparing gas exchange 129Xe MRI images of patients with pulmonary hypertension where “RBC transfer is significantly diminished” and “while virtually no pixels exhibit high barrier uptake”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to compare gas exchange 129-Xe MRI images of the subject to detect pulmonary hypertension associated with diminished RBC transfer that affects a disproportionately larger fraction of the lung than can be explained by a fraction having abnormal barrier uptake. The motivation to make this modification is in order to detect gas transfer impairments, as recognized by Robertson (pg. 142).
Regarding claim 31, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches wherein the obtained data is acquired between every 20ms to every 300ms during the breathing maneuver, and wherein the breathing maneuver includes a breath-hold over a time period of about 10-30 seconds (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms, it additionally discloses the repetition time is τ + 40 ms and 32 spectra were acquired. When τ = 300ms the entire breath-hold lasts about 10 seconds).
Regarding claim 32, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Robertson additionally teaches the fitting is carried out with each of the 129-Xe RBC Resonance, the 129-Xe barrier resonance and the 129-Xe gas-phase resonance characterized by 4 spectral parameters: amplitude (a), frequency (f), phase (ρ), and Lorentzian linewidth (FWHM), and, for the barrier resonance, a 5th parameter, a Gaussian linewidth (FWHMG), is also extracted, and wherein the fitting is carried out with the barrier resonance initialized with equal Lorentzian and Gaussian linewidths, and wherein the fitting is carried out using the below equation: Attorney Docket No. 5405.508 In re: Bier et al. Serial No. 16/406,630 Page 8 of 11 
    PNG
    media_image2.png
    113
    706
    media_image2.png
    Greyscale

(section 5.2.4 starting on pg. 93 discloses the above equation is used to perform the fitting of the FID and the last sentence of pg. 193 discloses a Gaussian lineshape is used. The equation of Robertson is a summation between each of the components. When entering each of the decaying components (RBC, barrier, gas) the equation of Robertson is equivalent to the equation shown in claim 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have the fitting be carried out with each of the 129-Xe RBC Resonance, the 129-Xe barrier resonance and the 129-Xe gas-phase resonance characterized by 4 spectral parameters: amplitude (a), frequency (f), phase (gp), and Lorentzian linewidth (FWHM), and, for the barrier resonance, a 5th parameter, a Gaussian linewidth (FWHMG), is also extracted, and wherein the fitting is carried out with the barrier resonance initialized with equal Lorentzian and Gaussian linewidths, and wherein the fitting is carried out using the above equationPage 8 of 11. The motivation to make this modification is in order to perform the fitting without the need for the use of line broadening, zeropadding, or parameter constraints, as recognized by Robertson (pg. 94).

Regarding claim 38, Ruppert teaches an MRI scanner system (Abstract) comprising:
an MRI scanner (pg. 1773, the last paragraph under the HXe Data acquisition subsection discloses the Avanto MR Scanner is used); and 
at least one processor in communication with the MRI scanner and configured to carry out the method of claim 1 (pg. 1773 the Data Analysis subsection disclose all of the post processing and data analysis is performed using MatLab meaning the system contains at least one processor in communication with the MRI scanner in order to receive the data and is configured to carry out the method of claim 1 as previously set forth by Ruppert in view of Robertson).
Regarding claim 39, Ruppert teaches a medical evaluation system comprising a server in communication with at least one MRI scanner and having at least one processor that carries out the method of Claim 1 (pg. 1773 the Data Analysis subsection disclose all of the post processing and data analysis is performed using MatLab meaning the system contains at least one processor in communication with the MRI scanner (the Avanto MR scanner is disclosed in the paragraph before the start of the Data Analysis subsection) in order to receive the data and is configured to carry out the method of claim 1 as previously set forth by Ruppert in view of Robertson).
Regarding claim 46, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches wherein before the obtaining step, the method further comprises providing gas phase hyperpolarized 129-Xe to the subject (the “human subjects” subsection on pg. 1772 and the “Gas polarization and administration” subsection on pg. 1773 discloses “the subjects were asked to inhale the HXe gas from the bag”).
Regarding claim 47, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Robertson further teaches electronically evaluating a value of one or more of the static 129-Xe spectral parameters in combination with one or more of the dynamic 129-Xe spectral parameters to evaluate one or more different disease states and/or conditions (the end of pg. 107 and fig. 29 on pg. 108 shows the RBC:barrier ratio used to determine whether a subject has IPF. Because the RBC:barrier ratio was calculated using the amplitudes (dynamic parameter) both a static and dynamic parameter was used to evaluate the disease stat. additional pg. 107, table 3 shows the disease state for multiple dynamic parameter (frequency, linewidth, phase, and the static parameter (RBC:barrier ratio)), wherein one or more of the static 129-Xe spectral parameters is derived from spectra obtained over only a first portion of a breath hold of the breathing maneuver (pg. 104, para. 1 discloses the RBC:barrier ratio was determined using the RBC amplitude and barrier amplitude peaks. the net real signal of fig. 25-26 shows the peaks occur in the first portion of the procedure meaning they occur in the first portion of the breath hold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to electronically evaluate a value of one or more of the static 129-Xe spectral parameters in combination with one or more of the dynamic 129-Xe spectral parameters to evaluate one or more different disease states and/or conditions, wherein one or more of the static 129-Xe spectral parameters is derived from spectra obtained over only a first portion of a breath hold of the breathing maneuver. The motivation to apply the known technique of electronically evaluating a value of one or more of the static 129-Xe spectral parameters in combination with one or more of the dynamic 129-Xe spectral parameters to evaluate one or more different disease states and/or conditions of Robertson to the method of Ruppert in view of Robertson would be to allow for the predictable results of increasing the ability of identifying the correct disease because more than one parameter is utilized.
Regarding claim 49, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Robertson further teaches treating a medical condition identified based on a plurality of the generated 129-Xe spectral parameters (pg. 173 discloses “these 19-Xe MRI metrics are used to monitor disease progression and therapy response is seen in figure 47, showing 2 IPF subjects” in order to measure a therapy response the subject must inherently be treated for the medical condition and IPF is considered the identified medical condition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to treat a medical condition identified based on a plurality of the generated 129-Xe spectral parameters. The motivation to apply the known technique of treating a medical condition identified based on a plurality of the generated 129-Xe spectral parameters of Robertson to the method of Ruppert in view of Robertson would be to allow for the predictable results of treating the patient. 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of  Robertson as applied to claim 1 above, and further in view of Norquay et al. (“129Xe Chemical Shift in Human Blood and Pulmonary Blood Oxygenation Measurement in Humans Using Hyperpolarized 129Xe NMR”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Norquay).
Regarding claim 3, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Robertson further teaches the fitting is carried out with the 129-Xe barrier resonance models as a Voigt line shape characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter (the last sentence on pg. 193 continued on pg. 194 discloses the barrier peaks are approximated by a lineshape such as a Gaussian or Voight lineshape).
Ruppert in view of Robertson does not specifically teach the 129-Xe barrier resonance is characterized by a Lorentzian FWHM parameter and the 129-Xe RBC Resonance is modeled using a Lorentzian line shape.
However,
Norquay in a similar field of endeavor teaches the barrier resonance is characterized by a Lorentzian FWHM parameter and the 129-Xe RBC Resonance is modeled using a Lorentzian line shape (pg. 1402, col. 2, para. 1, discloses the peak assignments of the data was performed by fitting the 129-Xe spectra with Lorentzian fits and as previously stated all NMR spectra have an FWHM parameter the barrier resonance is characterized by a Lorentzian FWHM parameter).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the barrier resonance be characterized by a Lorentzian FWHM parameter and the 129-Xe RBC Resonance be modeled using a Lorentzian line shape. The motivation to make this modification is in order achieve accurate peak assignment, as recognized by Norquay (pg. 1402, col. 2, para. 1).
Ruppert in view of Norquay does not specifically teach the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter.
However,
Robertson in a similar field of endeavor teaches the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter (the last sentence on pg. 193 continued on pg. 194 discloses the barrier peaks are approximated by a lineshape such as a Gaussian or Voight lineshape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Norquay to have the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter. The motivation to make this modification is to better approximate the barrier peaks, as recognized by Robertson (pg. 193-194).
Regarding claim 12, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert in view of Robertson does not specifically teach normalizing the RBC oscillations to a barrier-phase or gas-phase 129-Xe signal.
However,
Norquay in a similar field of endeavor teaches normalizing the RBC amplitude oscillations to a barrier-phase or gas-phase 129-Xe signal (pg. 1402, col. 2, para. 3, discloses “the 129-Xe rbc signal was normalized to the T1 decay of the 129-Xe gas polarization reservoir). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have normalized the RBC amplitude oscillations to a barrier-phase or gas-phase 129-Xe signal. The motivation to make this modification is in order to view the oscillatory decay behavior more clearly, as recognized by Norquay (pg. 1402, col. 2, para. 3).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson as applied to claim 1 above, and further in view of Rowland et al. (“Spectral Improvement by Fourier Thresholding of in vivo Dynamic Spectroscopy Data”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Rowland).
Regarding claim 13, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert in view of Robertson does not specifically teach before the fitting and generating steps, pre-processing raw FIDs by Fourier transforming raw data along an indirect time domain with respect to a breath hold time period of a breath hold of the breathing maneuver, retaining only coefficients that exceed a defined threshold, then Fourier transforming back along an indirect frequency domain to provide an FID with increased SNR relative to raw FIDs for the fitting to thereby filter non-dominant frequencies out of the indirect time domain providing time domain filtered FIDs to smooth temporal changes between different FIDs, while leaving spectral-frequency domain intact.
However,
Rowland in a similar field of endeavor teaches before the fitting and generating steps, pre-processing raw FIDs by Fourier Transforming raw data, retaining only coefficients that exceed a defined threshold, then Fourier transforming back along an indirect frequency domain to provide an FID with increased SNR relative to raw FIDs for the fitting (para. 5 of the introduction subsection discloses a method for improves SNR that includes (i) Fourier transforming serially acquired spectra along the indirect (as opposed to direct) temporal dimension; (ii) performing a thresholding operation; and (iii) inverse Fourier transforming the MR data for the conventional analysis) to thereby filter non-dominant frequencies out of the indirect time domain providing time domain filtered FIDs to smooth temporal changes between different FIDs (fig. 1 shows the process smooths the data (see blue line to green line)), while leaving spectral-frequency domain intact (fig. 1 shows that the domain signal (red) is left intact from the start (A) to the end (D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the fitting and generating steps, pre-processing raw FIDs by Fourier transforming raw data along an indirect time domain with respect to a breath hold time period of a breath hold of the breathing maneuver, retaining only coefficients that exceed a defined threshold, then Fourier transforming back along an indirect frequency domain to provide an FID with increased SNR relative to raw FIDs for the fitting to thereby filter non-dominant frequencies out of the indirect time domain providing time domain filtered FIDs to smooth temporal changes between different FIDs, while leaving spectral-frequency domain intact. The motivation to make this modification is to provide improved SNR, as recognized by Rowland (para. 5 of the Introduction subsection).
Regarding claim 14, Ruppert in view of Rowland teaches the method of claim 13, as set forth above. Rowland further teaches using a FID sliding boxcar window filter and averaging a plurality of the time domain filtered FIDs to provide an FID with increased SNR for the fitting (para. 1-3 under the Data processing subsection on pg. 4 discloses filtering the FIDs using a 50Hz Gaussian filter and then averaging the 55 spectra to create a high SNR spectrum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Rowland to use a FID sliding boxcar window and averaging a plurality of the time domain filtered FIDs to provide an FID with increased SNR for the fitting. The motivation to make this modification is to provide increased SNR, as recognized by Rowland (para. 3 under the Data Processing subsection).

Claims 17-26, 35, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson as applied to claim 1 above, and further in view of Driehuys et al. (US 8,911,709, hereinafter Driehuys).
Regarding claim 17, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert in view of Robertson does not specifically teach electronically providing a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases. 
However,
Driehuys in a similar field of endeavor teaches electronically providing a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases (col. 8, lines 29-45 disclose the invention is suitable for evaluating interstitial lung disease and provides parameters for at least emphysema and pulmonary embolism. Col. 8, line 46-col. 9, line 5 goes on to disclose other diseases and disorders detectable by the invention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to electronically provide a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases. The motivation to make this modification is in order to identify diseases and disorders using the spectroscopy signals, as recognized by Driehuys (col. 8, lines 29-45).
Regarding claim 18, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches electronically evaluating the generated 129-Xe spectral parameters to identify whether the subject has one or more of the defined disease pattern signatures (col. 7, line 59- col. 8, line 28 discloses the invention evaluates the parameters for lung disorders). 
Regarding claim 19, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns comprises oscillations of one or more of the RBC spectral parameters that exceed a defined peak to peak threshold (col. 8, lines 29-45 discloses an example where the condition causes a reduction in RBC signal which would result in a change in amplitude to exceed what is considered a normal threshold and result in the identification of the condition).
Regarding claim 20, Ruppert in view of  Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns comprises oscillation patterns of one or more of the RBC amplitude oscillations and/or RBC chemical shift oscillations having peak-to-peak variations that is below a defined peak-to-peak threshold (col. 8, lines 36-45 discloses an example where the condition causes no reduction in RBC signal which would result in a change in amplitude to be below what is considered a normal threshold).
Regarding claim 21, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns is based on a shape of oscillations of one or more of the 129-Xe spectral parameters (col. 8, lines 29-45 discloses the conditions are determined based on the RBC signal and how much or how little it is reduced. A reduction or lack thereof of the RBC signal would result in a change in RBC amplitude and would affectively change the shape of the oscillations meaning the conditions can be identified based on the shape of oscillations).
Regarding claim 22, Ruppert in view of Robertson and Driehuys teaches the method of claim 17 as set forth above. Robertson further teaches at least one interstitial lung disease has a disease pattern signature comprising an RBC frequency shift obtained during a first second of a breath hold of the breathing maneuver that is lower than a defined norm (pg. 107, table 3 discloses disease signatures for IPF. According to fig. 12A-B and [0081] of the present application IPF has a disease signature pattern comprising an RBC frequency shift obtained during a first second of a breath hold of the breathing maneuver that is lower than a defined norm). 
Regarding claim 23, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches the defined disease patterns distinguish pre-capillary vascular obstruction by diminished RBC amplitude oscillations relative to a defined norm (col. 8, lines 36-45 discloses an example where an obstruction is upstream (pre-capillary) of the capillary and causes the RBC signal amplitude to reduce/diminish compared to the norm).
Regarding claim 24, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches the defined different disease patterns distinguish post-capillary vascular disease from pre-capillary vascular disease by increased RBC amplitude oscillations relative to a defined norm (col. 8, lines 36-45 discloses an example where an obstruction is post-capillary which results in an unaffected xenon transfer which would result in an uptick in RBC amplitude compared to the norm).
Regarding claim 25, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns can identify combined pre- and post-capillary vascular disease (col. 8, lines 36-45 discloses an example where an obstruction either pre- or post-capillary affects the RBC signal which would affect the shape of the RBC amplitude and the disease/condition would be identifiable based on the shape of the RBC amplitude). 
Regarding claim 26, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches comparing RBC amplitude oscillations of one or more of the plots of RBC pre and post-administration of a pharmaceutical agent (col. 3, lines 1-10 disclose comparing magnitude of peaks in the spectra where the spectra includes RBC peaks to determine the efficacy of treatment which means the spectra must have been obtained at least pre and post administration of a therapy agent) and identifying vascular reactivity and/or change based on changed in RBC amplitude oscillations (col. 3, lines 1-10 and col. 7, line 59-col. 8, line 3, based on the associated change in RBC peak the system would be able to determine the extent of interstitial injury or disease).
Regarding claim 35, Ruppert in view of Robertson teaches the method of claim 1, as set forth above, further comprising transmitting data of the obtained series of 129-Xe free induction decays (FIDs) from an imaging site with an MR Scanner to a remote server (pg. 1773, the last paragraph of subsection HXe Data Acquisition through the first paragraph of the Data Analysis subsection discloses that the imaging is performed using an MR scanner and all post processing and data analysis is performed using MatLab meaning the data was transferred from the MR scanner to a computer processor in order to perform the MatLab functions), wherein the remote server performs the fitting and generating actions (pg. 1773, the data analysis subsection discloses that MatLab is used to perform all of the post processing and data analysis meaning the remote server that contains the MatLab program performs the fitting and generating actions).
Ruppert in view of Robertson does not specifically teach the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases.
However,
Driehuys in a similar field of endeavor teaches the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases (col. 28, lines 19-33 discloses the application is performed by a remote server meaning all of the disease patterns signatures disclosed in col. 7, line 59- col. 8, line 45 are saved on the database located on the remote server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases. The motivation to apply the known technique of having the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases of Driehuys to the method of Ruppert in view of Robertson would be to allow for the predictable results of having the remote server determine if a lung disease/condition is present in the 129Xe NMR spectra which would eliminate the necessity for additionally machinery.
Regarding claim 48, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns can identify combined pre- and post-capillary vascular disease by one or more of a size, shape or frequency of the RBC amplitude oscillations (col. 8, lines 36-45 discloses an example where an obstruction either pre- or post-capillary affects the RBC signal which would affect the shape of the RBC amplitude and the disease/condition would be identifiable based on the shape of the RBC amplitude). 

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson and Driehuys as applied to claim 26 above, and further in view of Olschewski et al. (“Inhaled Prostacyclin and Iloprost in Severe Pulmonary Hypertension Secondary to Lung Fibrosis”).
Regarding claim 27, Ruppert in view of Robertson and Driehuys teaches the method of claim 26 as set forth above. Ruppert in view of Robertson and Driehuys does not specifically teach the pharmaceutical agent is a vasodilator.
However,
Olschewski in a similar field of endeavor teaches the pharmaceutical agent used to treat lung conditions is a vasodilator (pg. 600, col. 1, para. 1, “prostacyclin has been demonstrated to be a potent pulmonary vasodilator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson and Driehuys to have the pharmaceutical agent be a vasodilator. The motivation to make this modification is that vasodilators successful treat lung conditions, as recognized by Olschewski (Abstract, pg. 600, col. 1, para. 1).
Regarding claim 28, Ruppert in view of Robertson, Driehuys and Olschewski teaches the method of claim 27 as set forth above. Olschewski further teaches the vasodilator is an inhaled vasodilator (Abstract, “Aerosolized Prostacyclin” and the title).
Regarding claim 29, Ruppert in view of Robertson and Driehuys teaches the method of claim 26 as set forth above. Ruppert in view of Robertson and Driehuys does not specifically teach the pharmaceutical agent comprises prostacyclin.
However,
Olschewski in a similar field of endeavor teaches the pharmaceutical agent comprises prostacyclin (Abstract, title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson and Driehuys to have the pharmaceutical comprise prostacyclin. The motivation to make this modification is that prostacyclin is successful in treating lung conditions, as recognized by Olschewski (Abstract, pg. 600, col. 1, para. 1).

Claim 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson and Driehuys as applied to claim 26 above, and further in view Driehuys et al. (US 20040005273, hereinafter Driehuys ‘273).
Regarding claim 33, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Ruppert in view of Robertson and Driehuys does not specifically teach identifying whether the subject has IPF wherein IPF is characterized by a disease signature pattern with RBC amplitude oscillations that are (at least 1.5X larger) than a healthy cohort, and wherein the RBC frequency (chemical shift/ppm) and phase oscillations are at least 2X above a healthy cohort.
However,
Driehuys ‘273 in a similar field of endeavor teaches identifying whether the subject has IPF (claim 98 discloses the parameters are used to determine whether a patient has pulmonary fibrosis, which is synonymous with IPF). wherein IPF is characterized by a disease signature pattern with RBC amplitude oscillations that are (at least 1.5X larger) than a healthy cohort, and wherein the RBC frequency (chemical shift/ppm) and phase oscillations are at least 2X above a healthy cohort (as for the above characteristics, they are seen as a mere list of characteristics of IPF and are not recited as being considered in the step of identifying whether the subject has IPF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson and Driehuys to identify whether the subject has IPF. The motivation to apply the known technique of identify whether the subject has IPF of Driehuys ‘273 to the method of Ruppert in view of Robertson and Driehuys would be to allow for the predictable results of adding additional characteristics to the database of disease signatures in order to identify more diseases.
Regarding claim 34, Ruppert in view of Robertson, Driehuys and Driehuys ‘273 teaches the method of claim 33, as set forth above. Driehuys ‘273 further teaches the disease signature pattern further comprises RBC chemical shift oscillations that are more than 5-fold higher than the healthy cohort, and the RBC phase oscillations that are more than 5-fold higher than the healthy cohort (as for the above characteristics, they are seen as a mere list of characteristics of IPF and are not recited as being considered in the step of identifying whether the subject has IPF).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson and Driehuys as applied to claim 26 above, and further in view of Kaushik et al. (“Measuring Diffusion limitation with a perfusion-limited gas Hyperpolarized 129-Xe gas-transfer spectroscopy in patients with idiopathic pulmonary fibrosis”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Kaushik ‘14).
Regarding claim 36, Ruppert in view of Robertson and Driehuys teaches the method of claim 17, as set forth above. Ruppert in view of Robertson and Driehuys does not specifically teach IPF is characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below a defined ppm.
However,
Kaushik’14 in a similar field of endeavor teaches teach IPF is characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below a defined ppm (Table 2 discloses the RBC chemical shift ppm for a patient with IPF as being 215.1 and a healthy patient is 217 meaning any ppm below 217 is considered to be a diseases state).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson and Driehuys to have IPF be characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below a defined ppm. The motivation to apply the known technique of having IPF be characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below a defined ppm of Kaushik ’14 to the method of Ruppert in view of Robertson and Driehuys would be to allow for the predictable results of adding additional characteristics to the database of disease signatures in order to identify more diseases.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson as applied to claim 1, above and further in view of Kaushik et al. (“Single-Breath Clinical Imaging of Hyperpolarized129Xein the Airspaces, Barrier, and Red Blood Cells Using an Interleaved 3D Radial 1-Point Dixon Acquisition”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Kaushik).
Regarding claim 37, Ruppert in view of Robertson teaches the method of claim 1, as set forth above. Ruppert further teaches obtaining a plurality of 129-Xe imaging parameters of the lung or lungs of the subject (page 1773, subsection “HXe Data Acquisition” discloses “sampling of the free induction decay (FID)” using hyperpolarized xenon atoms that have entered the lung tissue during a single breath hold maneuver. As discussed in [0121] of the specification of the present application any basic NMR spectra includes a plurality of parameters and because an FID is considered to be a basic NMR spectra by generating an FID parameters are also being generated).
Ruppert in view of Robertson does not specifically teaches the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and
identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the static and dynamic 129-Xe spectral parameters.
However,
Kaushik in a similar field of endeavor teaches the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage (para. 2 under the “Maps of Lung Function” subsection starting on pg. 1438 discloses gas-transfer defect maps were generated and a gas-transfer defect percentage was calculated and then “calculate the gas-transfer defect percentage” for each of the breath images in fig. 3 which include barrier and RBC images); and
identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the static and dynamic 129-Xe spectral parameters (pg. 1436, col. 2, para. 2 discloses the “amplitude, frequency, width, and phase of each resonance” was determined. Pg. 1441, col. 2, para. 2, discloses regions of disease have impaired RBC transfer and exhibit increased signal which would alter the obtained spectral parameters  and the defects are used to indicated regional inflammation meaning that the combination of the determined defect percentage and increased signal would result in the identification of a disease such as IPF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to have the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters. The motivation to apply the known technique of having the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters of  Kaushik to the method of Ruppert in view of Robertson would allow for the predictable results of utilizing the information generated in Ruppert in view of Robertson to identify whether the patient being imaged has a cardiopulmonary disease.

Claim(s) 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Ruppert) in view of Robertson (“Quantitative Spectral Contrast in Hyperpolarized 129-Xe Pulmonary MRI”, as cited in the Applicant’s 11/26/2019 IDS) and Driehuys et al. (US 8,911,709, hereinafter Driehuys).
Regarding claim 50, Ruppert teaches a method of determining whether a patient has one or more defined medical conditions using 129-Xe spectral parameters (The application of CSSR spectroscopy method disclosed in the “methods” section was used to obtain areas of GP, TP and RBC to compare diseased to healthy lungs as a function of time as seen in fig. 3), comprising:
obtaining a series of 129Xe free induction decays (FIDs) of a gas exchange region of a lung or lungs of the subject during a breathing maneuver (page 1773, subsection “HXe Data Acquisition” discloses “sampling of the free induction decay (FID)” using hyperpolarized xenon atoms that have entered the lung tissue during a single breath hold maneuver. Additionally, p. 1772, col. 1, discloses “acquisition of free induction decays”); 
fitting the FIDs in a time domain (pg. 1772, left column, para. 1 discloses the HXe uptake was recorded as a function of time and fig. 3-4 on pg. 1775 also disclose the data was obtained in the time domain based on the x-axis representing time) with a curve fitting function modeled with one or more non-Lorentzian line shapes (pages. 1773-4, subsection “Data Analysis” discloses the sampled data was Fourier transformed and fitted by a Gaussian function which is considered one or more non-Lorentzian line shapes), wherein the curve fitting models each of a 129-Xe gas-phase resonance (the data analysis subsection on pg. 1773 discloses the GP (gas-phase) resonance was fitted with a Gaussian function); and 
electronically generating a plurality of 129Xe spectral parameters based on the fitting (figs. 3 and 4 disclose generating the areas of GP, TP, and RBC peaks as a function of time), wherein the plurality of 129Xe spectral parameters include dynamic 129Xe spectral parameters (figs. 3 and 4 shows that the peaks oscillate over time and page 1778, col. 1, discloses “we found the DP peaks to oscillate during the breath-hold” meaning the obtained parameters are dynamic) using plots over time of a plurality of RBC spectral parameters comprising RBC amplitude (fig. 4 and its corresponding caption discloses that the RBC amplitude is determined), RBC chemical shift (ppm) (fig. 4, graphs C and F show that the chemical shift is generated), RBC FWHM (ppm), and RBC phase (degrees) (as discussed in [0121] of the specification of the present application any basic NMR spectra includes all four of these parameters and because an FID is considered to be a basic NMR spectra by generating an FID all fours of these parameters are also being generated), wherein the dynamic 129-Xe spectral parameters comprise oscillations of the plurality of the RBC spectral parameters as at least some of the dynamic 129-Xe spectral parameters (fig. 4 and its subsequent description on pf. 1775 discloses the plots illustrate the “amplitudes of the…RBC oscillations”).
Ruppert does not specifically teach the curve fitting function models a barrier resonance and a red blood cell resonance and the plurality of spectral parameters include static 129-Xe spectral parameters. 
However,
Robertson in a similar field of endeavor teaches the curve fitting function models each of a barrier resonance and a red blood cell (RBC) resonance (pg. 91, para. 2, “using non-linear curve fitting to decompose complex 129-XE free induction decays (FIDs) in the time domain and fig. 25 on pg. 101 shows the FIDs were decomposed into RBC and Barrier resonances), and generating 129-Xe spectral parameters based on the fitting that include static parameters (pg. 104 discloses the RBC:barrier ratios were derived from the peak fits and because the parameter is the RBC:barrier ratio the parameter is considered static). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the curve fitting function model each of a barrier resonance and a red blood cell (RBC) resonance. The motivation to apply the known technique of having the curve fitting function model each of a barrier resonance and a red blood cell (RBC) resonance of Robertson to the method of Ruppert would be to allow for the predictable results of obtaining spectral parameters for each of the resonance, thereby made the disease determination more accurate.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to generate 129-Xe spectral parameters based on the fitting that include static parameters. The motivation to make this modification is in order to determine whether the subject has a specific disease, as recognized by Robertson (pg. 11).
Ruppert in view of Robertson does not specifically teach electronically evaluating one or more of a defined shape, pattern, peak size, and/or a frequency of the oscillations of the RBC spectral parameters; and identifying whether the patient has one or more of the defined medical conditions based on the electronic evaluation.
However,
Driehuys in a similar field of endeavor teaches electronically evaluating one or more of a defined shape, pattern, peak size, and/or a frequency of the oscillations of the RBC spectral parameters (col. 8, lines 29-45 discloses the conditions are determined based on the RBC signal and how much or how little it is reduced. A reduction or lack thereof of the RBC signal would result in a change in RBC amplitude and would affectively change the shape and peak size of the oscillations meaning the conditions can be identified based on the shape of oscillations); and 
identifying whether the patient has one or more of the defined medical conditions based on the electronic evaluation (col. 7, line 59- col. 8, line 28 discloses the invention evaluates the parameters for lung disorders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson to electronically evaluate one or more of a defined shape, pattern, peak size, and/or a frequency of the oscillations of the RBC spectral parameters; and identifying whether the patient has one or more of the defined medical conditions based on the electronic evaluation. The motivation to make this modification is in order to identify diseases and disorders using the obtained spectroscopy signals, as recognized by Driehuys (col. 8, lines 29-45).
Regarding claim 51, Ruppert in view of Robertson and Driehuys teaches the method of claim 50, as set forth above. Robertson further teaches the static and dynamic 129-Xe spectral parameters further comprise barrier 129-Xe spectral parameters using plots over time (pg. 104 first paragraph discloses determining barrier peak amplitudes using the peaks in the plots of fig. 25-26) of barrier amplitude, barrier chemical shit (ppm), and one or more barrier full width at half maximum (FWHM)(ppm) (as discussed in [0121] of the specification of the present application any basic NMR spectra includes all four of these parameters and because an FID is considered to be a basic NMR spectra by generating an FID all fours of these parameters are also being generated. Pg. 99 and fig. 25 disclose using FIDs). 
Regarding claim 52, Ruppert in view of Robertson and Driehuys teaches the method of claim 51, as set forth above. Ruppert further teaches the static and dynamic 129-Xe spectral parameters further comprise gas-phase 129-Xe spectral parameters using plots over time (pg. 1773-1774, “data analysis” subsection discloses the gas phase (GP) peak area was determined using the curve fitting) of gas phase amplitude, gas phase chemical shift (ppm), gas FWHM (ppm), and gas phase (degrees) (as discussed in [0121] of the specification of the present application any basic NMR spectra includes all four of these parameters and because an FID is considered to be a basic NMR spectra by generating an FID all fours of these parameters are also being generated).
Regarding claim 53, Ruppert in view of Robertson and Driehuys teaches the method of claim 50, as set forth above. Robertson further teaches the static and dynamic 129-Xe spectral parameters comprise oscillations of the RBC chemical shift and RBC phase (fig. 28 on pg. 106 shows the 129-Xe spectral parameters include RBC chemical shift oscillations and RBC phase, similar to that shown in fig. 12A-D of the present application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Robertson and Driehuys to have the static and dynamic 129-Xe spectral parameters comprise oscillations of the RBC chemical shift and RBC phase. The motivation to apply the known technique of having the static and dynamic 129-Xe spectral parameters comprise oscillations of the RBC chemical shift and RBC phase of Robertson to the method of Ruppert in view of Robertson and Driehuys would be to allow for the predictable results of using more than one parameter to determine whether the subject has a specific disease. 
Regarding claim 54, Ruppert in view of Robertson and Driehuys teaches the method of claim 50, as set forth above. Robertson further teaches the static 129-Xe spectral parameters are derived from spectra obtained over only about a first second of a breathhold of the breathing maneuver (pg. 104, para. 1 discloses the RBC:barrier ratio was determined using the RBC amplitude and barrier amplitude peaks. the net real signal of fig. 25-26 shows the peaks occur in about the first second of the procedure meaning they occur in the first portion of the breath hold).
Regarding claim 55, Ruppert in view of Robertson and Driehuys teaches the method of claim 50, as set forth above. Robertson further teaches the static and dynamic 129-Xe spectral parameters further comprise (i) a RBC/barrier ratio (pg. 104, para. 1 discloses the RBC:barrier ratio was determined using the RBC amplitude and barrier amplitude peaks) and (ii) a value of RBC chemical shift (pg. 102 discloses the chemical shift of the RBC peak was also determined) calculated based averages of signal over only about a first second of a breathhold of the breathing maneuver (pg. 112, para. 1 discloses the FIDs were averaged and the net real signal of fig. 25-26 shows the peaks occur in about the first second of the procedure meaning they occur in the first portion of the breath hold).
Regarding claim 56, Ruppert in view of Robertson and Driehuys teaches the method of claim 50, as set forth above. Driehuys further teaches the identifying (col. 7, line 59- col. 8, line 28 discloses the invention evaluates the parameters for lung disorders)is carried out to identify:
pre-capillary pulmonary hypertension (PAH) when there are RBC amplitude oscillations below a defined threshold; or 
post-capillary pulmonary hypertension (PH) when there are RBC amplitude oscillations above a defined threshold (col. 8, lines 29-45 discloses disorders are determined based on the RBC signal and how much or how little is reduced. A reduction would result in a change in RBC amplitude and would effectively change the size of the oscillations. lines 46-66 then disclose using 129-Xe to evaluate respiratory and/or pulmonary disorders such as pulmonary hypertension. Additionally, any patient with an RBC amplitude oscillation below a defined threshold would be classified as a patient with PAH and vice versa for PH, therefore any user could easily identify the RBC amplitude oscillations using the plots and method of Driehuys to identify whether a patient has PAH or PH).	

Examiner’s Note
Claims 4 and 9-11 appear to avoid the prior art of record but would need to be rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action before being considered as allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791